TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED OCTOBER 28, 2014



                                     NO. 03-14-00125-CV


                                 William Voges III, Appellant

                                                  v.

                        Mark Campbell d/b/a Classic Street, Appellee




        APPEAL FROM THE 250TH DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE JONES, JUSTICES ROSE AND GOODWIN
        REVERSED AND REMANDED -- OPINION BY CHIEF JUSTICE JONES




This is an appeal from the judgment signed by the trial court on December 10, 2013. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the court’s judgment. Therefore, the Court reverses the trial court’s judgment and remands the

case to the trial court for further proceedings. The appellee shall pay all costs relating to this

appeal, both in this Court and the court below.